BLATCHFORD, District Judge.
There was undoubtedly a violation of the injunction committed by the bankrupt, but on the whole evidence I cannot say that it was of such a' Wilful Character that I ought to visit it with punishment, either personal or pecuniary. The payments made to the bankrupt by his debtors after the filing of the petition in bankruptcy were invalid as against the as-signee. The assignee has, therefore, lost nothing. It is shown that the bankrupt has turned over ' everything he has to the as-signee, and that he has no property or money. I by no means mean to hold that it is lawful for a debtor proceeded against in involuntary bankruptcy, and enjoined in the usual form under section forty, to spend money even for the purposes for which the debtor in this case spent the money which he collected after the injunction was served on him. There was a contempt in this case, but it is satisfactorily purged. The motion is denied.